Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claimed Invention:  The claimed invention is drawn to mirror-image polypeptide analogs stemming from a backbone heat shock protein (specification paragraph 170), modified to optimize binding.  Such is exemplified in primarily tested peptides of amino acid SEQ ID NOS: 10 and 12.
Allowable Subject Matter
	Peptide SEQ ID NOS: 10 and 12 were not found reasonably taught or suggested by the prior art of record.  The closest prior art of record is deemed representative of Traxylmayr et al., cited in specification para 170 as teaching the Sso7d protein scaffold from which the instantly claimed analogs stems which have shown improved receptor binding to coronavirus strains:

    PNG
    media_image1.png
    238
    654
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1,8,14-20,103-104,107-108,111,144,146-148,151-152,155-156 and 159 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, claim 1 claims ANY amino acid substitution with any amino acid at any of the 9 positions labeled X of peptide SEQ ID NO: 1.  However, only those specific peptides isolated and found to bind sufficiently fall within the invention based on functional binding attributes.  
The specification starting at para 170 states:

    PNG
    media_image2.png
    864
    643
    media_image2.png
    Greyscale

	Further, the CAS abstract of the instant application states:

    PNG
    media_image3.png
    405
    634
    media_image3.png
    Greyscale

Thus, absent binding profiles as described, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus – peptide SEQ ID NO: 1 with any amino acid substitution option at any of the X variable positions.
With the exception of the those peptides found to bind effectively based on certain amino acid substitutions at the 9 positions identified above, the skilled artisan cannot envision the detailed chemical structure  of the encompassed variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Therefore, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654